Title: Remission for John Bradley, 22 January 1817
From: Madison, James
To: 


        
          [22 January 1817]
        
        Whereas it has been represented to me that at a late District Court of the United States for the Southern District of Newyork, Sentence of Condemnation was passed upon the Brig Hawk and Cargo, owned by John Bradley, of the Island of St. Bartholomew, for a violation of the Law of the United

States, prohibiting Intercourse with Great Britain, France and their Dependencies; and whereas John Lawrence, of the said District, on behalf of the said John Bradley has petitioned for a remission of the Interest which has accrued to the United States, in consequence of the Condemnation or forfeiture referred to, in the said vessel and Cargo; and whereas have been stated and made known to me why the prayer of the Petitioner should be complied with: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the premises, have remitted, fully and entirely, the Interest which the United States have in the said Condemnation or forfeiture, willing & requiring that it be altogether released and remitted accordingly.
        In Testimony whereof, I have hereunto set my Hand, & caused the seal of the United States to be affixed.
        Done at the City of Washington this 22nd day of January A D one thousand eight hundred & seventeen.
        
          James MadisonBy the PresidentJas Monroe Secy of State
        
      